Exhibit 10.1

GUARANTEE

            THIS GUARANTEE is issued on August 31, 2005 by Avon Products, Inc.
(the “Guarantor”) in favor of the Holders defined below.

            WHEREAS, the Guarantor has agreed to guarantee the payment of
certain short-term Notes which Avon Capital Corporation (the “Issuer”) may from
time to time issue in an aggregate amount not exceeding $1,000,000,000 at any
time outstanding, such Notes to be issued in denominations of at least $250,000
each (with integral increments of $1,000 in excess thereof) having maturity
dates at the time of issuance of not more than 270 days.

 

  NOW, THEREFORE, the Guarantor agrees as follows:         1. Interpretation    
    1.01 In this Guarantee:           “Agency Agreement” means the issuing and
paying agency agreement dated February 24, 1988 between the Issuer and the
Agent, as amended;           “Agent” means JPMorgan Chase Bank, N.A. (as
successor to The Chase Manhattan Bank) as issuing and paying agent for the
Notes, or any successor thereto;           “Guaranteed Obligations” means the
payment and other obligations of the Issuer in respect of the Notes referred to
in Clause 2;           “Holder” in relation to any Note means, at any time, the
person who is the bearer of such Note, in the case of bearer Notes, or otherwise
the person named in such Note as the payee;           “Note” means any Note from
time to time issued by the Issuer, in accordance with the provisions of the
Agency Agreement.         1.02 Clause Headings are for ease of reference only.



--------------------------------------------------------------------------------



  2. Guarantee         2.01 The Guarantor hereby unconditionally and irrevocably
guarantees the Holder of each Note the due and punctual payment of any sum
payable under the Note as and when the same shall become due and payable, to the
effect that, if the Issuer shall default in a payment when due of any monies
expressed to be payable under such Note the Guarantor shall forthwith
unconditionally pay to the Holder in the currency and in the manner prescribed
by the Note the monies in regard to which such default has been made.        
2.02 As between the Guarantor and the Holders, the Guarantor shall not be
discharged, nor shall its liability be affected, by anything which would
otherwise discharge it or affect its liability as a guarantor (including (1) any
time, indulgence, waiver or consent at any time given to the Issuer, (2) any
amendment to the Notes, (3) the making or absence of any demand of the Issuer,
(4) the enforcement or absence of enforcement of the Notes, (5) the dissolution,
amalgamation, reconstruction or reorganization of the Issuer or (6) the
illegality, invalidity or unenforceability of or any defect in the provisions of
the Note or any of the Issuer’s obligations thereunder).         2.03 The
Guarantor’s obligations under this Guarantee are and will remain in full force
and effect by way of continuing security until no sum remains payable under the
Notes, provided, that if any payment made by the Issuer in respect of a Note, or
any part thereof, is subsequently recovered from the holder of such Note under
applicable bankruptcy, insolvency or similar laws, the guarantee set forth
hereunder in respect of such Note shall be reinstated to the extent of the
amount so recovered. Furthermore, those obligations of the Guarantor are
additional to, and not instead of, any security or other guarantee or indemnity
at any time existing in favor of any person, whether from the Guarantor or
otherwise. The Guarantor irrevocably waives all notices and demands whatsoever.
        2.04 So long as any sum remains due and payable under the Notes (1) any
right of the Guarantor, by reason of performance of any of its obligations under
this Guarantee, to be indemnified by the Issuer or to take the benefit of or
enforce any security or other guarantee or indemnity shall not be exercised or
enforced by the Guarantor; and (2) any

2



--------------------------------------------------------------------------------



    amount received or recovered by the Guarantor as a result of any exercise of
any such right shall be held in trust for the Holders and paid to such Holder on
demand.         3. Preservation of Rights           No Holder shall be obliged
to take any action or obtain judgment in any court against the Issuer or to make
or file any proof or claim in a liquidation or insolvency of the Issuer and the
Guarantor hereby expressly waives in respect of any relevant Note presentment,
demand and protest and notice of dishonor.         4. Guarantee         4.01 The
Guarantor hereby acknowledges the right of every Holder to the protection of
this Guarantee.         4.02 The Guarantor hereby acknowledges and covenants
that the obligations binding upon it contained herein are owed to, and shall be
for the benefit of, each and every Holder.         4.03 Each Holder shall be
entitled severally to enforce the said obligations against the Guarantor.      
  4.04 This Guarantee supersedes and replaces all earlier guarantees provided by
the Guarantor to the Holders.         5. Provisions Severable           Each of
the provisions in this Guarantee shall be severable and distinct from the others
and the illegality, invalidity or unenforceability of any one or more provisions
under the law of any jurisdiction shall not affect or impair the legality,
validity or enforceability of any other provisions in that jurisdiction nor the
legality, validity or enforceability of any provisions under the law of any
other jurisdiction.         6. Notices           Any demands or other
communication by any Holder of any Note upon the Guarantor shall be deemed to be
duly served upon the Guarantor if served upon the Guarantor by letter or
facsimile addressed to the Guarantor at:  

3



--------------------------------------------------------------------------------



          Avon Products, Inc.           1345 Avenue of the Americas    
      New York, New York 10105-0196                 Attention:       Dennis Ling
          Fax No.:         (212) 282-6117


    Provided that any demand made of the Guarantor hereunder shall be effective
only when received by the Guarantor.         7. Benefit of Agreement          
This agreement shall inure to the benefit of each Holder but the Guarantor may
not assign or transfer all of any of its rights, benefits and obligations
hereunder.         8. Governing Law and Jurisdiction         8.01 This Guarantee
shall be governed by, and construed in accordance with, the laws of the State of
New York. In relation to any legal action or proceedings with respect to this
Guarantee, the Guarantor, for the benefit of each Holder, irrevocably submits to
the jurisdiction of federal and state courts located in the City and State of
New York and waives any objection to such action or proceedings on the ground of
venue or on the grounds that it or they have been brought in an inconvenient
forum.         8.02 The Guarantor irrevocably appoints its General Counsel to
receive, for it and on its behalf, service of process in any legal action or
proceedings in relation to this Guarantee in the Courts referred to in Clause
8.01. Such service shall be deemed completed on delivery to the process agent
(whether or not it is forwarded to and received by the Guarantor). If for any
reason such process agent ceases to be able to act as such or no longer has an
address in the City and State of New York, the Guarantor irrevocably agrees to
appoint a substitute process agent in the City and State of New York. Nothing
contained herein shall affect the right to serve process in any other manner
permitted by law.

4



--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, this Guarantee has been executed by a duly
authorized officer of the Guarantor the day and year first before written.

  BY:  /s/ Dennis Ling

--------------------------------------------------------------------------------

  Name:   Dennis Ling   Title: Senior Vice President, Global Finance and
Treasurer




--------------------------------------------------------------------------------